DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 2, 2022, in which claims 1-5, 7-10, 12-17 and 19-20 are presented for examination. Claims 6, 11 and 18 have been cancelled.

Drawings
The replacement drawings received on March 2, 2022 are acceptable.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “wherein the copper mesh has a mesh count between 300 and 400”, which is unclear since the Specification gives no clear description of the copper mesh has a mesh count between 300 and 400 as claimed. Applicant' s Specification discloses in [0016] “The antimicrobial layer may be a pure copper powder mesh with a mesh count of approximately between 300 and 400, a copper woven mesh fabric, copper powder, or copper plated polyester fabric” and in  [0035] “The antimicrobial copper layer 214 is typically a pure copper metal powder mesh. The pure copper metal powder mesh may be similar to the mesh used for cold casting and inlays. The pure copper metal powder mesh may have a mesh count of approximately between 300 and 400”, therefore based on Applicant' s disclosure the antimicrobial layer of pure copper powder mesh is disclosed as having a mesh count “between 300 and 400” as claimed. Additionally, Applicant’s Specification in [0027] discloses “In one example, the copper wire mesh fabric it is woven at 200 mesh using 0.04mm size wire” and in [0031] “The copper mesh fabric is pure copper wire mesh (250 Mesh) with a diameter of approximately 0.04 mm”, which does not disclose the copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin, as recited in claim 16, with a mesh count of between 300 and 400 as recited in claim 19. Therefore, there is no disclosure of the copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin, with a mesh count of between 300 and 400 as recited in claim 19 as claimed and therefore, claim 19 fails to meet the written description requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of French (WO 2012/007723).
Regarding claim 1, Einesson teaches, a protective glove comprising: a palm side comprising an antimicrobial layer; a back side; and a seam joining the palm side to the back side (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275.  These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270. In the wrist region, palm-side cuff-stiches 315 may join the palm-side, inner and outer fabric-layers 285 and 290, while top-side cuff-stiches 320 may join the top-side, inner and outer fabric-layers 280 and 275. In this way an inlet may be created so that a hand may be inserted into the glove”, [0094], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 255 (antimicrobial layer); a back side shown in figure 6C (280/275); and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275), 255 is an antimicrobial layer since 255 is “a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy, [0097], “In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper”, [0098], therefore, with 255 containing copper, 255 is an antimicrobial layer, see also, Applicant’s Specification in [0008], which discloses “Copper and its alloys, such  as  brass, bronze and copper-nickel, are inherently antimicrobial material”, Examiner also notes: mesh 355 is shown in Figure 6D, which is “a schematic, close up, plan view of a portion of metallic mesh”, [0039]); and wherein the antimicrobial layer is a constructed from a copper woven fabric (255 is constructed from a copper woven fabric, since 255 is a woven deformable mesh with copper threads, see [0096], [0097], [0098], Examiner notes: Applicant’s Specification in [0008] discloses, [0096], [0097], [0098], “Copper and its alloys, such  as  brass, bronze  and copper-nickel, are inherently antimicrobial material”).
While Einesson discloses 255 as a copper woven fabric, [0096], [0097], [0098], Einesson fails to teach, a copper woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact.  
French, an anti-microbial product, Abstract, teaches, a copper woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact (“said garment means is adapted to be worn in contact with or adjacent a body surface. Said garment means may be adapted to cover at least part of a wearer's limbs. Said garment means may be adapted to cover a wearer's…hand”, page 9 ln. 10-14, “a woven mesh of metallic wire means, said wire means comprising at least 90% by mass metallic copper…Said wire means may comprise at least 99.9% by mass metallic copper…In a preferred embodiment, the metallic wire means are each twisted together with elongate natural or artificial polymeric fibre means to form composite fibre means, said composite fibre means being woven into said woven mesh.”, page 11 ln. 9-10 and 13-15 “a woven mesh 1 of copper wire, or wire made from an alloy such as bronze having a high copper content”, page 14 ln. 11-13, “Figure 2 shows the variation in bacterial count with time for the woven copper mesh 1 (labelled Cu) and for the cotton reference fabric (labelled Ct). The exact inoculum size used was also determined in each case (labelled In). It should be noted that the time scale is linear, but the bacterial count scale is a log scale. The Cu line indicates a 6 log kill over a period of two hours, which is statistically significant.…These results imply a highly effective anti-bacterial impact against MRSA for the woven copper mesh 1… The woven copper mesh is thus not only a more convenient way of employing copper, but also a much more effective one.”, page 18 ln. 1-9 and 15-16, “The copper mesh 1 should thus have an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5, “Figure 10 shows another use of the fine copper mesh 1, providing both medical and general health/comfort benefits. Examples of a range of garments 30 are shown, including…gloves 34”, therefore, 1 has a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact , page 26 ln.7-9, figures 1, 2 and 10, therefore, 1 is a copper woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide copper woven fabric of Einesson as a copper woven fabric having a purity of copper sufficient to kill at least 99.9 percent of Escherichia coli bacteria within two hours of contact as taught by French, in order to provide the user with a copper woven fabric that has “a high copper content”, page 14 ln. 11-13, having “an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5.
Regarding claim 2, the combined references teach, wherein the palm side further comprises a base layer attached to the antimicrobial layer (Einesson, “FIG. 6A shows a schematic plan view of a palm side of a stretched mesh safety glove of the present invention”, [0036], “a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “The inner and outer fabric-layers 290/285 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0080], therefore, figure 6A comprises 285 attached to 255, figures 6A and 6B).
Regarding claim 3, the combined references teach, wherein the base layer is flexible (Einesson, “The inner and outer fabric-layers 290/285 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0080], therefore, 285 is flexible, figures 6A and 6B).
Regarding claim 5, the combined references teach, wherein the palm side is tear resistant (Einesson, “FIG. 6A shows a schematic plan view of a palm side of a stretched mesh safety glove of the present invention”, [0036], “a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “The inner and outer fabric-layers 290/285 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0080], therefore, with the inner and outer fabric-layers 290/285 being “woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, figure 6A (the palm side) is tear resistant).

Regarding claim 9, Einesson teaches, a protective glove comprising: a palm side comprising a base layer and an antimicrobial copper layer disposed over the base layer; a back side; and a seam joining the palm side to the back side (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], “As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275.  These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270. In the wrist region, palm-side cuff-stiches 315 may join the palm-side, inner and outer fabric-layers 285 and 290, while top-side cuff-stiches 320 may join the top-side, inner and outer fabric-layers 280 and 275. In this way an inlet may be created so that a hand may be inserted into the glove”, [0094], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 285 (base layer) and 255 (antimicrobial copper layer) disposed over 285, see also [0082]; a back side shown in figure 6C (280/275); and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275), 255 is an antimicrobial layer since 255 is “a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy, [0097], “In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper”, [0098], therefore, with 255 containing copper, 255 is an antimicrobial copper layer, see also, Applicant’s Specification in [0008], which discloses “Copper and its alloys, such  as  brass, bronze and copper-nickel, are inherently antimicrobial material”, Examiner also notes: mesh 355 is shown in Figure 6D, which is “a schematic, close up, plan view of a portion of metallic mesh”, [0039]); and wherein the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper mesh having a copper polyester blend (255 is constructed from a copper woven fabric having a copper polyester blend, since 255 is a woven deformable mesh with copper threads and synthetic fibers, see [0096], [0097], [0098], Examiner notes: Applicant’s Specification in [0008] discloses, [0096], [0097], [0098], “Copper and its alloys, such as brass, bronze  and copper-nickel, are inherently antimicrobial material”).
While Einesson discloses 255 as a copper woven fabric having a copper polyester blend, [0096], [0097], [0098], Einesson fails to teach, a copper woven fabric comprising a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend.
French, an anti-microbial product including gloves, Abstract and page 26 ln. 7-9, teaches, a copper woven fabric comprising a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend (“said garment means is adapted to be worn in contact with or adjacent a body surface. Said garment means may be adapted to cover at least part of a wearer's limbs. Said garment means may be adapted to cover a wearer's…hand”, page 9 ln. 10-14, “a woven mesh of metallic wire means, said wire means comprising at least 90% by mass metallic copper…Said wire means may comprise at least 99.9% by mass metallic copper…In a preferred embodiment, the metallic wire means are each twisted together with elongate natural or artificial polymeric fibre means to form composite fibre means, said composite fibre means being woven into said woven mesh...Said artificial polymeric fibre means may comprise a fibre selected from polyester”, page 11-12 ln. 9-10 and 13-2 “a woven mesh 1 of copper wire, or wire made from an alloy such as bronze having a high copper content”, page 14 ln. 11-13, “Figure 2 shows the variation in bacterial count with time for the woven copper mesh 1 (labelled Cu) and for the cotton reference fabric (labelled Ct). The exact inoculum size used was also determined in each case (labelled In). It should be noted that the time scale is linear, but the bacterial count scale is a log scale. The Cu line indicates a 6 log kill over a period of two hours, which is statistically significant.…These results imply a highly effective anti-bacterial impact against MRSA for the woven copper mesh 1… The woven copper mesh is thus not only a more convenient way of employing copper, but also a much more effective one.”, page 18 ln. 1-9 and 15-16, “The copper mesh 1 should thus have an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5, “Figure 10 shows another use of the fine copper mesh 1, providing both medical and general health/comfort benefits. Examples of a range of garments 30 are shown, including…gloves 34”, page 26 ln. 7-9, therefore, 1 is a copper woven fabric comprising a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend, figures 1, 2 and 10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide copper woven fabric of Einesson as a copper woven fabric comprising a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend as taught by French, in order to provide the user with a copper woven fabric that has “a high copper content”, page 14 ln. 11-13, having “an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5.
Regarding claim 12, the combined references teach, wherein the base layer is mechanically bonded to the antimicrobial copper layer (Einesson, 285 is mechanically bonded to 255 (constructed as combined above as taught by French), [0082], [0083], [0085], figures 6A and 6B).


Claim 4, 7-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of French (WO 2012/007723) in view of Figures 9A-9B of Einesson et al. (2017/0238636)[Einesson Figures 9A-9B].
Regarding claim 4, the combined references teach, the base layer (Einesson, 285, [0080], figures 6A and 6B).
While Einesson discloses 285 as being “made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0080], the combined references fail to teach, wherein the base layer is polyester.
However, Einesson Figures 9A-9B teaches, wherein the base layer is polyester (“the protected region 445 may consist of a layer of ayer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 455 is polyester).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide base layer of Einesson as a polyester base layer as taught by Einesson Figures 9A-9B, in order to provide the user with a base layer that is durable and high in strength, which are properties of polyester material.
Regarding claim 7, the combined references teach, the back side (Einesson, the back side shown in figure 6C (280/275), [0087], [0090], see also figure 6B).
While Einesson discloses the back side 280/275 (figure 6C) as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], the combined references fail to teach, wherein the back side is wick-proof.
However, Einesson Figures 9A-9B teaches, wherein the base layer is wick-proof (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is spandex which is wick-proof, since “wick-proof” is a property of yarn of Spandex, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being wick-proof as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].
Additionally, the presently claimed properties as set forth above, regarding the recitation “wick-proof”, would obviously have been present with the material of Spandex.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 8, the combined references teach, the back side (Einesson, 275, [0087], [0090], figures 6B and 6C).
While Einesson discloses 275 as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], the combined references fail to teach, wherein the back side is elastane.
However, Einesson Figures 9A-9B teaches, wherein the base layer is elastane (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is elastane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being elastane as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].
Regarding claim 10, the combined references teach, the base layer (Einesson, 285, [0080], figures 6A and 6B).
While Einesson discloses 285 as being “made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0080], Einesson fails to teach, wherein the base layer is polyester.
However, Einesson Figures 9A-9B teaches, wherein the base layer is polyester (“the protected region 445 may consist of a layer of ayer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 455 is polyester).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide base layer of Einesson as a polyester base layer as taught by Einesson Figures 9A-9B, in order to provide the user with a base layer that is durable and high in strength, which are properties of polyester material.
Regarding claim 14, the combined references teach, the back side (Einesson, the back side shown in figure 6C (280/275), [0087], [0090], see also figure 6B).
While Einesson discloses the back side 280/275 (figure 6C) as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090] , the combined references fail to teach, wherein the back side is wick-proof.
However, Einesson Figures 9A-9B teaches, wherein the base layer is wick-proof (“the protected region 445 may consist of a layer of ayer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is spandex which is wick-proof, since “wick-proof” is a property of yarn of Spandex, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being wick-proof as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].
Additionally, the presently claimed properties as set forth above, regarding the recitation “wick-proof”, would obviously have been present with the material of Spandex.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 15, the combined references teach, the back side (Einesson. 275, [0087], [0090], figures 6B and 6C).
While Einesson discloses 275 as being “one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], and “The inner and outer fabric-layers 280 and 275 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof”, [0090], the combined references fail to teach, wherein the back side is elastane.
However, Einesson Figures 9A-9B teaches, wherein the base layer is elastane (“the protected region 445 may consist of a layer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof. This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is elastane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being elastane as taught by Einesson Figures 9A-9B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of French (WO 2012/007723) in view of Figures 10A-10B of Einesson et al. (2017/0238636)[Einesson Figures 10A-10B].
Regarding claim 13, the combined references teach, the base layer is bonded to the antimicrobial copper layer (Einesson, 285 is bonded to 255 (constructed as combined above as taught by French), [0082], [0083], [0085], figures 6A and 6B).
Einesson fails to teach, wherein the base layer is adhesively bonded to the antimicrobial copper layer.
Einesson Figures 10A-10B teaches, wherein the base layer is adhesively bonded to the metallic layer (“The lower elastic piece 510 may be attached by a fixed connector 520, to the other end of layer of flexible metallic mesh 450.  The lower elastic piece 510 may also be attached to the inner and outer flexible fabric layers 460, 455 by a fixing mechanism 475”, [0126], “The fixing mechanisms 475 may, for instance, be an adhesive”, [0127], therefore, 510 is adhesively bonded to 450).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide base layer bonded to the antimicrobial copper layer of the combined references as being adhesively bonded as taught by Einesson Figures 10A-10B, in order to provide a more secure bond between the base layer and antimicrobial copper layer.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Figures 10A-10B of Einesson et al. (2017/0238636)[Einesson Figures 10A-10B] in view of Smith et al. (2009/0255022)[Smith] in view of French (WO 2012/007723).
Regarding claim 16, Einesson teaches, a protective glove comprising: a palm side comprising a flexible base layer and an antimicrobial copper layer bonded to the flexible base layer (“In a preferred embodiment, as shown clearly in FIGS. 6A and 6B, the stretched mesh protective glove 210 may include a palm-side inner metallic-mesh layer 255 that may be sandwiched between a palm-side, inner fabric-layer 285 and a palm-side, outer fabric-layer 290”, [0078], therefore, 210 comprises a palm side shown in figure 6A (290/285) comprising 285 (flexible base layer) and 255 (antimicrobial copper layer) bonded to 285, see [0082], [0083], [0085], 285 is a flexible base layer, “The inner and outer fabric-layers 290/285 may, for instance, be made of materials that may provide qualities such as, but not limited to, comfort, durability, water resistance, breathability, abrasion resistance, or some combination thereof. Suitable material include, but are not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers”, [0080], 255 is an antimicrobial copper layer since 255 is “a woven deformable mesh 355, a variety of flexibilities may be obtained by techniques such as, but not limited to, floating warp threads over a plurality of weft threads. For use in protective garments, the threads may typically be made of a metal alloy such as, but not limited to, a stainless steel alloy, [0097], “In addition to metal alloys, the threads may also be made of metals such as, but not limited to copper”, [0098], therefore, with 255 containing copper, 255 is an antimicrobial copper layer, see also, Applicant’s Specification in [0008], which discloses “Copper and its alloys, such  as  brass, bronze and copper-nickel, are inherently antimicrobial material”, Examiner also notes: mesh 355 is shown in Figure 6D, which is “a schematic, close up, plan view of a portion of metallic mesh”, [0039]); a back side; and a seam joining the palm side to the back side (“As seen clearly in FIG. 6B, peripheral stiches 345 may join all four fabric layers, i.e., the palm-side, inner and outer layers 285 and 290, and the top-side, inner and outer layers 280 and 275. These four layers may, for instance, be joined at their periphery for the entire glove except the glove cuff in the vicinity of the wrist region 270. In the wrist region, palm-side cuff-stiches 315 may join the palm-side, inner and outer fabric-layers 285 and 290, while top-side cuff-stiches 320 may join the top-side, inner and outer fabric-layers 280 and 275. In this way an inlet may be created so that a hand may be inserted into the glove”, [0094], therefore, 210 comprises a back side shown in figure 6C (280/275) and a seam joining the palm side shown in figure 6A (290/285) and the back side shown in figure 6C (280/275)); and wherein the antimicrobial copper layer is a constructed from a copper woven fabric comprising a copper mesh having a copper polyester blend comprising copper and tin (255 is a constructed from a copper woven fabric comprising a copper mesh having a copper polyester blend comprising copper and tin, since 255 is a woven deformable mesh with copper, bronze threads/wire and synthetic fibers, see [0054], [0097], [0098], Examiner notes: bronze contains copper and tin, Applicant’s Specification in [0008] discloses, “Copper and its alloys, such  as  brass, bronze  and copper-nickel, are inherently antimicrobial material”).
While Einesson discloses 285 is bonded to 255, see [0082], [0083], [0085], Einesson fails to teach, an antimicrobial copper layer bonded to the flexible base layer with a polymer adhesive and a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin.
Einesson Figures 10A-10B teaches, metallic layer bonded to the flexible base layer with an adhesive (“The lower elastic piece 510 may be attached by a fixed connector 520, to the other end of layer of flexible metallic mesh 450.  The lower elastic piece 510 may also be attached to the inner and outer flexible fabric layers 460, 455 by a fixing mechanism 475”, [0126], “The fixing mechanisms 475 may, for instance, be an adhesive”, [0127], therefore, 510 is bonded to 450 with an adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide base layer bonded to the antimicrobial copper layer of Einesson as being adhesively bonded as taught by Einesson Figures 10A-10B, in order to provide a more secure bond between the base layer and antimicrobial copper layer.
The combined references fail to teach, a polymer adhesive and a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin.
Smith teaches, a woven layer bonded to a woven layer with a polymer adhesive (“The woven ballistic fabric of each sheet 11, as formed, is constructed of weft yarns 12 and warp, or fill yarns, 13, in a long float weave 14 in at least one direction, as shown in FIGS. 6, 7, and 8”, [0043], “An adhesive means 15, as shown in FIG. 10, is used to hold the corresponding upper side 11a and under side 11b of adjoining sheets 11 together and also to bind and hold the weft yarns 12 and warp yarns 13 in place after the combination of adjoining fabric sheets 11 has been formed into a desired contour shape 16 as demonstrated in FIG. 11”, [0044], “Adhesive 15 may be an eutectic ethylene copolymer elastomeric adhesive or other adhesive having similar elastic properties when cured.”, [0048], figure 10, therefore, 11 is bonded to 11 by a polymer adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive of the combined references as being a polymer adhesive as taught by Smith, in order to provide a glove that “When contoured, the long floats of the fabric are held in shape to maintain the desired torso contour by adhesive which is applied to the adjoining sheets.  The adhesive is applied in a manner which not only holds the adjoining sheets to each other, but also holds the weft and warp (fill) yarns of the long float fabric of each sheet in the contoured shape, permanently, [0025]. Here, in this case, the torso being the user’s hand.
While Einesson discloses 255 as a copper woven fabric constructed from a copper woven fabric comprising a copper mesh having a copper polyester blend comprising copper and tin (bronze), [0054], [0096], [0097], [0098], the combined references fail to teach a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin.
French, an anti-microbial product, Abstract, teaches, a copper mesh having a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin (“said garment means is adapted to be worn in contact with or adjacent a body surface. Said garment means may be adapted to cover at least part of a wearer's limbs. Said garment means may be adapted to cover a wearer's…hand”, page 9 ln. 10-14, “a woven mesh of metallic wire means, said wire means comprising at least 90% by mass metallic copper… In a preferred embodiment, the metallic wire means are each twisted together with elongate natural or artificial polymeric fibre means to form composite fibre means, said composite fibre means being woven into said woven mesh...Said artificial polymeric fibre means may comprise a fibre selected from polyester”, page 11-12 ln. 9-10 and 13-2 “a woven mesh 1 of copper wire, or wire made from an alloy such as bronze having a high copper content”, page 14 ln. 11-13, “Figure 2 shows the variation in bacterial count with time for the woven copper mesh 1 (labelled Cu) and for the cotton reference fabric (labelled Ct). The exact inoculum size used was also determined in each case (labelled In). It should be noted that the time scale is linear, but the bacterial count scale is a log scale. The Cu line indicates a 6 log kill over a period of two hours, which is statistically significant.…These results imply a highly effective anti-bacterial impact against MRSA for the woven copper mesh 1… The woven copper mesh is thus not only a more convenient way of employing copper, but also a much more effective one.”, page 18 ln. 1-9 and 15-16, “Another wire mesh 1 material that shows initial signs of effectiveness is made from bronze wire. The bronze used comprised 93.68% copper, 6.00% tin, 0.26% phosphorus, 0.05% iron, 0.02% lead and 0.002% aluminium”, page 18 ln. 17-19, “The copper mesh 1 should thus have an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5, “The resulting combination thread 51 benefits from the strength and flexibility of the conventional fibre 53, and is almost as easy to handle and to weave. The copper wire 52 is supported by the conventional fibre 53, but since the copper wire 52 and the conventional fibre 53 are of similar diameters and volumes, the copper still comprises 90% or more of the mass of the combination thread 51 and loses relatively little of its active surface area”, page 29-30 ln. 21-5, “Figure 10 shows another use of the fine copper mesh 1, providing both medical and general health/comfort benefits. Examples of a range of garments 30 are shown, including…gloves 34”, therefore, 1 is a copper mesh having a copper purity of a percent copper and a copper polyester blend comprising copper and tin (bronze)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide copper mesh of Einesson as a copper mesh having a copper purity of a percent copper and a copper polyester blend comprising copper and tin as taught by French, in order to provide the user with a copper mesh that has “a high copper content”, page 14 ln. 11-13, having “an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5.
Even though French does not specifically disclose the ratio of a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin, as claimed, French does disclose “a woven mesh 1 of copper wire, or wire made from an alloy such as bronze having a high copper content”, page 14 ln. 11-13. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the content of the copper woven mesh in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, by making the copper mesh have a copper purity of at least 99.451 percent copper and a copper polyester blend comprising at least 82.041 copper and at least 0.905 tin, would provide a balance of materials to give the protective glove “an anti-microbial effect, inactivating or killing airborne micro-organisms”, page 25 ln. 4-5.

Regarding claim 17, the combined references teach, wherein the polymer adhesive is a polymer rubber (as combined above, the “ethylene copolymer elastomeric adhesive” as taught by Smith is a polymer rubber).

Regarding claim 19, the combined references teach, wherein the copper mesh has a mesh count of between 300 and 400 (French, “Examples of this combination mesh 54 have been made at 300 and 400 threads per linear inch (i.e. 300 and 400 holes per linear inch, respectively”, page 30 ln. 17-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Einesson et al. (2017/0238636)[Einesson] in view of Figures 10A-10B of Einesson et al. (2017/0238636)[Einesson Figures 10A-10B] in view of Smith et al. (2009/0255022)[Smith] in view of French (WO 2012/007723) in view of Leary (2016/0325173).
Regarding claim 20, the combined references teach, the back side (Einesson, back side shown in figure 6C (280/275)).
While Einesson discloses the back side 280/275 shown in figure 6C as being “the top side of the stretched mesh protective glove 210 may simply consist of one or more layers of a suitably durable and comfortable material such as, but not limited to, woven, knitted or non-woven fabrics made from suitable fibers such as, but not limited to, cotton, nylon, rayon, polymers, or may be or include polymer coatings”, [0087], the combined references fail to teach, wherein the back side is a wick-proof four-way spandex.
Einesson Figures 10A-10B teaches, wherein the back side is a wick-proof spandex (“the protected region 445 may consist of a layer of ayer of flexible metallic mesh 450 sandwiched between an inner flexible fabric layer 455 and an outer flexible fabric layer 460”, [0118], “the flexible fabric of the upper and lower layers, and the upper and lower tubular supports, may include some percentage of elasticized fibers to create a flexible, stretchable material. The flexible fabric may, for instance, be woven from threads such as, but not limited to, cotton, nylon, rayon, polyester, silk, wool, acrylic or metal, or some combination thereof.  This may also include some stretchable fibers such as, but not limited to, natural latex, Spandex.TM.--a polyurethane-polyurea copolymer, or some combination thereof”, [0121], therefore, 460 is spandex which is wick-proof, since a property of Spandex is “wick-proof”, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide back side of Einesson as a being wick-proof spandex as taught by Einesson Figures 10A-10B, in order to provide the user with a back side material that is “flexible, stretchable material”, [0121] that can “can recover well after being flexed”, [0026].
The combined references fail to teach, four-way spandex.
Leary, a protective glove, teaches, wherein the back side is a wick-proof four-way spandex (“the fabric layer 16 may be formed of any fabric material having some stretch properties. For example, the fabric layer 16 may be formed of two-way stretch material up to and including four-way (or greater) stretch materials, such as Lycra.RTM., Spandex, or any other suitable material having similar properties”, [0042], therefore, 16 is a four-way spandex that is wick-proof, since a property of Spandex is “wick-proof”, figure 10B, Examiner notes: Applicant’s Specification in [0028], discloses “The back side of the glove is typically an elastane material, such a wick-proof four-way spandex”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spandex of the combined references as a being four-way spandex as taught by Leary, in order to provide the glove with a back side material that extends in crosswise and longwise directions creating better elasticity, which is a property of four-way stretch fabrics.
Additionally, the presently claimed properties as set forth above, regarding the recitation “wick-proof”, would obviously have been present with the material of Spandex.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102. Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.


Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1-5, 7-10, 12-17 and 19-20 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732